Detailed Action:
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Remarks:
Regarding Section 101:
The Applicant makes the argument that a practical application exists several times throughout this section. The Examiner respectfully disagrees.
As discussed below in greater detail, the Applicant has not provided claim limitations elements that would be beyond the realm of MPEP 2106.05(f).  The limitations elements of the claims taken individually or as a whole are merely additional elements recited at a high-level of generality, such that it amounts to no more than mere instructions to apply the exception using computer component, or merely uses a computer as a tool to perform an abstract idea.  The limitations, here, are not specific or “special” in nature, not performing anything beyond what computing tools are designed to perform, or even recited within the claims or Specification with specificity as to distinguish from routine and conventional computing elements. Moreover, the Applicant’s own Specification gives evidence to the Examiner’s finding on paragraphs 76-79 where it details that any combination of a generic computer system program may perform the method.  Thus, the Examiner is not persuaded.
Regarding Section 103:
The Applicant’s amendments are persuasive. However, upon further search and examination, the Examiner has updated the rejection to include the amendments citations  See below for further detail and clarification. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3, 4, and 6-8 and 10-16 are rejected under 35 U.S.C. 101 because the claimed invention exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.

PART I.  2A-PRONG ONE (IDENTIFY THE ABSTRACT IDEAS)
The Alice framework, step 2A-Prong One (part 1 of Mayo test), here, the claims are analyzed to determine if the claims are directed to a judicial exception. MPEP §2106.04(a). In determining, whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong One of Step 2A), and whether the claims recite additional elements that integrate the judicial exception into a practical application (Prong Two of Step 2A). See 2019 Revised Patent Subject Matter Eligibility Guidance (“PEG” 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (Jan. 7, 2019)).

Claims 1, 7, 15 when “taken as a whole,” is directed to the abstract idea of “managing the workflow and practice of service providers as they carry out their work” (see Applicant’s Specification paragraph 6).

Under step 2A-Prong One (part 1 of Mayo test), here, the claimed invention in claim 1,7,15 are directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.  Accordingly, the claims are directed to certain methods of organizing human activities groupings of abstract ideas, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.

PART II.  2A-PRONG TWO (ADDITIONAL ELEMENTS THAT INTEGRATE THE JUDICIAL EXCEPTION INTO A PRACTICAL APPLICATION)
Under step 2A-Prong two (part 1 of Mayo test), this judicial exception is not integrated into a practical application under the second prong of Step 2A. 

In particular, the claim recites the additional elements beyond the recited abstract idea.  The claim discloses the additional element of, “instructions stored in non-transitory computer memory executed by a computer processor…user input…recommendation engine…project template…graphical user interface…task metadata…word processing tool…application programming interface…binary encoded signal…” 


Further, pursuant to the broadest reasonable interpretation, as an ordered combination, the additional element is a computing elements recited at high level of generality implementing the abstract idea, and thus, are no more than applying the abstract idea with generic computer components. Those additional elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using computer component, or merely uses a computer as a tool to perform an abstract idea see MPEP 2106.05(f). 

Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, the claims are directed to an abstract idea with no significantly more elements. 

As a result, Examiner asserts that the dependent claims are similarly directed to the abstract idea.  Since these claims are directed to an abstract idea, the Office must determine whether the remaining limitations “do significantly more” than describe the abstract idea.

PART III.  DETERMINE WHETHER ANY ELEMENT, OR COMBINATION, AMOUNTS TO “SIGNIFICANTLY MORE” THAN THE ABSTRACT IDEA ITSELF
The Alice framework, we turn to step 2B (Part 2 of Mayo) to determine if the claim is sufficient to ensure that the claim amounts to “significantly more" than the abstract idea itself. These additional elements recite conventional computer components and conventional functions of: “instructions stored in non-transitory computer memory executed by a computer processor…user input…recommendation engine…project template…graphical user interface…task metadata…word processing tool…application programming interface…binary encoded signal…” 

Claim 1, 7, 15 do not include any limitations amounting to significantly more than the abstract idea, alone. Further, claims 1, 7, and 15 do include elements that are not directed to the abstract idea.  

Therefore, the claims at issue do not require any nonconventional computer, network, or display components, or even a “non-conventional and non-generic arrangement of known, conventional pieces,” but merely call for performance of the claimed on a set of generic computer components” and display devices. 

In addition, paragraphs 76-79, of the specifications detail any combination of a generic computer system program to perform the method.  Generically recited computer elements do not add a meaningful limitation to the abstract idea because the Alice decision noted that generic structures that merely apply abstract ideas are not significantly more than the abstract ideas. 

The computing system with a processor and memory are recited at high level of generality (i.e. a generic processor performing a generic computer function of processing data). Thus, this step is no more than mere instructions to apply the exception on a generic computer. In addition, using a processor to process data has been well-understood, routine, conventional activity in the industry for many years. 

As for step two of the Alice framework, the claims 1, 7, and 15 recite operations performed by any general-purpose computer is the sort of data gathering. The processors and/or one or more client devices and sensors required by the claims lacked specific limitations adds anything more to the abstract idea of gathering and analyzing data. 

Therefore, the claims at issue do not require any nonconventional computer, network, or display components, or even a “non-conventional and non-generic arrangement of known, conventional pieces, but merely call for performance of the claimed on a set of generic computer components (i.e. a communications interface configured to communicate with an external network). 

Generic computer features, such as a memory or a processor, do not amount to significantly more than the abstract idea. These limitations merely describe implementation of the invention using elements of a general purpose system, which is not sufficient to amount to significantly more. See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Federal Circuit 2015).

Additionally, with respect to the Berkheimer court case, below can be found evidence provided by the Examiner that provides, based on 2B analysis, how the claims are viewed as well-understood, routine, and conventional activity for consistency with the Federal Circuit’s decision in Berkheimer and MPEP 2106.5(d). This is supported by the fact that the disclosure does not provide the details necessary to provide significantly more than the abstract idea performed on a general purpose computer and therefore not significantly more. 

Claims 1, 3, 4, 6, 8, 10-14, and 16 are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to independent claims 1, 7, and 15. 

The dependent claims further limit the abstract idea without adding significantly more.  Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself.

Further, Examiner notes that the additional limitations, when considered as an ordered combination, add nothing that is not already present when looking at the additional elements individually.
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6-8, 10-16 are rejected under 35 U.S.C. 103 as being obvious over Horton et al. (US Pub. No. 20060259524) (hereinafter, Horton) in view of Non-Patent Literature (University of Washington Publication) (hereinafter, NPL-UoW) in view of Chen et al. (US Pub. No. 20160224939) (hereinafter, Chen) in further view of Buford et al. (US Pub. No. 20140114992) (hereinafter, Buford).

Regarding claim 1, 
Horton discloses, 
A computer implemented method for managing workflow of a service provider embodied as instructions stored in non-transitory computer memory which, when executed by a computer processor, are configured to:
([0035] the content management sub-module 222 also provides a flexible, configurable workflow engine with which authorized users can define and manage review procedures and responsibilities.)

Receive a first project template specifying one or more tasks to be performed by one or more service providers in connection with a first project 
([0068] the first tier (tier 0) is the global document repository 206 and includes draft, generic financial documents and templates. The generalized documents and templates in the first tier are publicly available. Users can use the documents in the global repository 206 as a starting source by customizing the generalized documents: [0033] The content management sub-module 222 provides a user with the ability to find a source document (or initial document) in the document repository 212 and convert it into a custom document template; [0036] The project management sub-module 224 provides a user with the ability to create and administer project teams, assign project tasks);

integrate a plug-in associated with real-time monitoring of the one or more tasks into a word processing tool for the first project template;
(paragraph 76)

Transmit, using an application programming interface (API),…associated with as least one of the one or more service providers, ….inform the at least one of the one or more service providers to perform a particular task specified by the first project template;
 
([0082] The client would then assign WGM's (by filling out profiles for each WGM if they are new or by using drop down menu to choose from an existing WGM list previously entered) to the project and issue rights for this given project after which the system would generate and send an email to each WGM notifying them there is a new project for them to work on.... each member who is assigned the role of "Editor" uploads draft copies of the document to the central repository; [0085] discussing the use of API;  [0035] the system notifies the up-line manager (another team leader or the project manager) to review and approve, modify or reject edits [a particular task] before the final draft's cycle changes are applied to the core document and document version updated);


Horton does not teach, however, NPL-UofW does teach,

…a first binary encoded signal associated with a prompt to a graphical user interface of a user computing device … wherein the first binary encoded signal is configured to render the prompt via the graphical user interface to…
(see section Machine Instructions, discussing how binary encoded signals give computers instructions)

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the teachings of NPL-UofW within the invention of Horton with the motivation of  efficiency because the use of binary encoded instructions are how computers work. Without the use of binary encoded instructions, the user could not give commands or even program a computer at all. 


Horton teaches,configure a first portion of the graphical user interface for rendering of visual data associated with the resource and a second portion of the graphical user interface for receiving input data related to the particular task
(Fig. 4)


Horton/NPL-UoW do not teach, however, Chen does teach, 
Receive a time entry from the at least one service provider comprising a recorded amount of time spent by the at least one service provider to perform the particular task, wherein an amount of time related to the time entry is determined based on metadata generated by a plug-in integrated within the word processing tool for the first project template’
(paragraph 59, noting, “which employee is completing their tasks on time, which employees are completing their tasks within several days of the deadline, and which employees are habitually late in completing assignments. Because the task management system stores data relating to start time the task was initiated, the scheduled due date, and the progress made towards completion by each party to the task, the…the system can monitor the efficiency of each employee, e.g., the time it takes each employee to complete a task…”)


and store the time entry in a time entry database in association with the first project, wherein the time entry database comprises one or more additional time entries receieved from other service providers of the one or more service providers, and wherein the one or more additional time entries are associated with the first project; 
(paragraph 59 and 60 see above notations)

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the teachings of Chen within the invention of Horton/NPL-UoW with the motivation of efficiently and effectively creating and sharing tasks across one or more networks.


Horton teaches,
Receive, using the API, …indication from the at least one service provider that the particular task has been completed, and …store an update to a factual matrix in the non-transitory computer memory that the particular task has been completed by the at least one service provider
([0036] The project management sub-module 224 provides a user with the ability to... generate task and project completion reports and alerts; [0034] The content management sub-module 222 also provides the user with the ability to...store...documents; [0059] a user may open a document file from a web server, edit the document using a familiar word processors toolbar, and save the document to a local computer/network, to the document management portal; [0057] A complete audit trail of changes and comments, from the initial file forward, are saved.; [0085] discussing the use of API;  ).

Horton does not teach, however, NPL-UofW does teach,
a second binary encoded signal transmited via the graphical user interface of the user computing device, the second binary encoded signal comprising and… the second binary encoded signal configured to engage the computer processor to execute one or more instructions to
(see section Machine Instructions, discussing how binary encoded signals give computers instructions)

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the teachings of NPL-UofW within the invention of Horton with the motivation of  efficiency because the use of binary encoded instructions are how computers work. Without the use of binary encoded instructions, the user could not give commands or even program a computer at all. 


Horton teaches, 
Receive an indication from a user related to development of a second project
 ([0080] invites the client (by name retrieved from the client profile) to go to the portal's website (e.g., www.libac.com) and begin a project; [0051] the content management sub-module 222 includes a review feature that allows a user to compare and merge different versions and drafts of documents [a second project]; [0061] a user sees a section at a time (e.g., a paragraph or a table representing enough of the context of the change to provide clarity to the reader). For each user having a change to the selected paragraph, the entire paragraph is displayed. For each change-section (e.g., sentence, paragraph, or table), the change-section for each draft that has a change is displayed. In one embodiment, a show/hide button is displayed on each section. The editor's name is displayed for each draft);

Analyze whether the second project is similar to the first project
 ([0051] the content management sub-module 222 includes a review feature that allows a user to compare and merge different versions and drafts of documents. Thus, a reviewer (e.g., team leaders or project managers) can simultaneously view multiple drafts submitted by one or more assigned WGMs, find and highlight the differences among and between drafts submitted by different WGMs);


Horton/NPL-UoW do not teach, however, Chen does teach,
 And if the second project is similar to the first project, generate based on the time entries stored in the time entry database in association with the first project, a second project template for the second project 
(Examiner Noting: 112 1st rejection, see above); further see, paragraph 118, noting “…the user management module 359 may also store tasks in a task history field so that future users may learn from and exploit the experiences of users who have collaborated on similar or related tasks…”)

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the teachings of Chen within the invention of Horton/NPL-UoW with the motivation of efficiently and effectively creating and sharing tasks across one or more networks.



and provide to the user an indication of the other service providers of the one or more service providers associated with the time entries associated with the first project.
([0051] drafts submitted by different WGMs; [0062] one embodiment, each change displays the insertion/deletion in red (with strikethrough for deletion), followed by two icons and the name of the editor and timestamp of the change)

Horton does not explicitly teach, however, Buford does teach
Recognizing, via the execution of a recommending engine, the nature of the particular task and determine, a resource associated with the nature of the particular task to facilitate generation of data for the particular task 
(Examiner Noting: this limitation is read in light of the Applicant’s Specification of paragraphs 62-66; see, paragraphs 33-34 read in light of paragraph 9, 27; wherein paragraphs 9 and 27 discuss how the prior art invention gives up-to-date information affecting user’s activity (see, paragraph 27) and this can be used for completing a document (see, paragraph 9); paragraphs 33-34 discussing presenting the context aware information to the user as they are completing the task) 


Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Buford within the invention of Horton with the motivation of providing a richer communication and computing experience for the user. (See, paragraph 5)  Moreover, both inventions are within the same field of endeavor. 



Regarding claim 3, 
Horton further discloses, 
Wherein the instructions, when executed, are further configured to prompt a user to answer one or more questions related to a nature of the first project 
([0081] the client user can also open a new project by clicking on a "Client/Project Setup" button or hyperlink. If the client user opens a new project, the client user fills in appropriate fields);

Receive answers to the questions from the user 
([0081] If the client user opens a new project, the client user fills in appropriate fields and attaches the document(s) to be processed; [0082] The client would then assign WGM's (by filling out profiles for each WGM if they are new or by using drop down menu to choose from an existing WGM list previously entered) to the project and issue rights for this given project);
 And
Apply logic to the answers to create the first project template 
(Fig 6A and 6B creating template).

Regarding claim 4, 
Horton further discloses, 
Wherein the instructions, when executed, are further configured to store the answers in the factual matrix 
([0034] The content management sub-module 222 also provides the user with the ability to...store...documents; Fig 6B factual matrix information; [0054] A history of all comments and suggested changes is retained ).

Regarding claim 6, 
Horton further discloses, 
Wherein the instructions, when executed, are further configured to, if the second project is similar to the first project, 

Provide the second project template to the user in connection with the second project ([0062] FIG. 7 illustrates an example user interface 710 for simultaneous viewing of proposed document drafts and revisions).

Regarding claim 7, 
Claim 7 discloses similar limitations to claim 1, however, is more specific to the task being a document drafting task.  Horton, the primary prior art of claim 1’s rejection, invention is regarding document drafting tasks, see Abstract.  Therefore, claim 7 is rejected under similar rationale as claim 1. 


Regarding claim 8, 
Horton further discloses, 
Wherein the plug-in is configured to provide to the user an indication of how the document being drafted relates to at least one of the particular task and the project template 
([0034] The user can also apply notation to a given section being modified by a specific WGM, which enables the user to post comments to defend why the user's changes should be incorporated and not modified by up-line reviewers; [0062] changes are identified inline in the text. In one embodiment, each change displays the insertion/deletion in red (with strikethrough for deletion), followed by two icons and the name of the editor and timestamp of the change. By default, all changes and comments are displayed).


Regarding claim 10, 
Horton further discloses, 
Wherein the plug-in is configured to recognize the nature of content of is the document and to recommend at least one resource to the at least one service provider related to the content of the document 
([0059] an edit function provides text editing functionality (e.g., such as that provided by Microsoft Word or other word processing programs) within a web browser; [0060] each selected document (e.g., draft 2.3) is compared to a common base version (e.g. version 2.0). The compare process can be performed on multiple drafts (selected by the user) against a single base version. A change is identified as any change in content or any inserted comment.).

Regarding claim 11, 
Horton further discloses, 
Wherein the prompt and the resource are provided via a web server that provides content to a web browser 
([0058] in one embodiment, a compare and merge application comprises a standard application programming interface (API) for integration with a variety of document management systems such as Documentum, l-Manage, Interwoven, and the like. The API provides access to source documents and saves the resulting edited document. The API may be exposed as a web service at a server).

Regarding claim 12, 
Horton further discloses, 
Wherein the instructions, when executed, are further configured to
Receive an indication of a change in an external fact 
(Fig 6B (Inconsistency: Inventories... 1,221,995) ...change in an external fact);

 analyze whether the external fact is a basis for an aspect of the first project template and whether the change in the external fact requires a change to the first project template 
(Fig 6B Please select the paragraph you wish to use); 

and if a change to the project template is determined to be required, notify at least one of the one or more service providers about the required change 
([0035] the system notifies the up-line manager (another team leader or the project manager) to review and approve, modify or reject edits [a particular task] before the final draft's cycle changes are applied to the core document and document version updated).
 
As per claim 13,
Horton discloses, 
The method of claim 7, wherein the instructions, when executed, are further configured to:
Receive an indication of a change in an external fact after commencement of the particular document drafting task;
(Fig. 6B (inconsistency; inventories…change in an external fact)
analyze whether the external fact relates to an aspect of the document drafted in connection with the particular document drafting task and whether the change in the external fact requires a change to said document; and
(Fig. 6B and corresponding paragraphs)
If a change to said document is determined to be required, notify at least one of the one or more service providers about the required change.
(paragraph 35, the system notifies the up-line manager (another team leader or the project manager) to review and approve, modify, or reject edits before the final draft’s cycle changes are applied to the core document and document version updated).

As per claim 14,
Horton discloses, 
the method of claim 7, wherein the template of the document to be drafted that is provided to the at least one service provider is a previously drafted document identified on the basis that metadata stored in connection with said previously drafted document indicates it was drafted in connection with a task similar to the one for which the document to be drafted is being drafted
(Paragraph 86, noting “…. The project manager may begin by searching the global repository 206 or the corporate document repository 208 for a source document. The project manager configures a project workflow and the project document repository 210 for the particular project…”)

As per claim 15,  
Claim 15 discloses similar limitations to claim 1, however, is more specific to the task being a document drafting task.  Horton, the primary prior art of claim 1’s rejection, invention is regarding document drafting tasks, see Abstract.  Therefore, claim 15 is rejected under similar rationale as claim 1. 

As per claim 16,
Horton teaches, 
The method of claim 15, wherein
at least two documents are identified that were previously drafted in connection with tasks similar to the particular document drafting task and at least two previously drafted document portions that are different from one another are presented to the at least one service provider from the at least two documents identified as being previously drafted in connection with tasks similar to the particular document drafting task
(Fig. 5 and corresponding paragraphs 52-54).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAHRA ELKASSABGI whose telephone number is (571)270-7943. The examiner can normally be reached Monday through Friday 11:30 to 8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rob Wu can be reached on 571.272.6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ZAHRA . ELKASSABGI
Examiner
Art Unit 3623



/HAFIZ A KASSIM/Primary Examiner, Art Unit 3623